McBBIDE, J.
We have here, as weli as the questions passed upon in Northwest Auto Go. v. Hurl-hurt, a state of facts indicating that subsequent to March 1, 1920, and before the taxes had been equalized, the vehicles in question had been sold into private ownership and the individual licenses required by law had been secured- by the purchasers. It is claimed that such payment releases the dealers from the obligation to pay the personal property tax assessed against the dealers on March 1, 1920. With this contention we are unable to agree.
Section 4268, Or. L., has the effect to make the person who is the owner of the property on March 1st of any year liable to pay the taxes thereon. The law imposes the tax and the assessor’s duty is confined to ascertaining what property was owned by a particular person at that date, and fixing a valuation on it. The fact that it may have been sold before the valuation is made and entered upon the assessment-roll can make no difference. If the property is owned by a party on March 1st and is sold to another person before the value is ascertained and entered upon the assessment-roll, the purchaser is not made liable to pay the tax upon it. That liability is still upon the person who owned it on March 1st. It follows that there is nothing in the fact of a sále of the property after March 1st that in itself releases the vendor from the liability to pay the tax. If there is any release from such liability, it must be sought in the statute of 1919. Section 4800, Or. L., is the statute relied upon to create such exemption. It reads as follows:
*417“The registration and license fees imposed by this act upon motor vehicles, motorcycles, motor bicycles, motor trucks, trailers and other road vehicles, shall be in lien of all other taxes and licenses, except municipal license fees under regulatory ordinances, to which such vehicles may be subject, and such motor vehicles, when so registered and licensed shall not be entered on the county tax-rolls for taxation as personal property; provided, that nothing herein shall be considered as relieving such vehicles from liability for the payment of any tax based or levied on an assessment, thereof for the year 1919, or any prior year. This shall not be construed to include any such vehicle's in process of manufacture or held in storage for commercial purposes, which are not registered and licensed as in this act required.”
As shown in Northwest Auto Co. v. Hurlburt, supra, motor vehicles kept for sale or exchange and the property of the dealer on March 1st of each year were subject to general taxation as personal property. The property in question was so assessed. There is no inconsistency or double taxation per se in requiring a person owning a motor vehicle to pay an ad valorem tax on such vehicle and an additional license exaction for the privilege of operating it upon the public highways. The enormous damage to the highways and the necessity for more substantial roads for such vehicles might well justify the imposition of both; but in order to secure the prompt payment of the license it is enacted that payment thereof shall exempt the owner from further personal property taxation on the particular motor vehicle so taxed. He has from January 1st to March 1st to pay his privilege tax or license, and if he does this, he is able to show the evidence of it to the assessor and escape further taxation. If he neglects *418this, it is but fair that he should pay both the personal property tax and the license fee. This applies to both dealers and individual owners. It was never the intent of the law that the assessor should keep a day-book account with dealers in automobiles and reduce the amount of their assessments every time a car was sold to a resident of the state who thereupon took out an individual license and registration.
Construing this section of the statute in connection with Section 4268, Or. L., we are constrained to hold that the section relied upon by counsel for plaintiffs applies only to motor vehicles which were registered and licensed prior to March 1st.
The decree of the Circuit Court is affirmed.
Affirmed. Rehearing Denied.